Citation Nr: 0300507	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  99-08 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a spine 
disability.

(The issues of entitlement to service connection for a 
spine disability, entitlement to an initial disability 
rating in excess of 50 percent for post-traumatic stress 
disorder (PTSD), and entitlement to a total rating for 
compensation purposes based on individual unemployability 
will be the subject of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board is undertaking additional development on the 
issues of entitlement to service connection for a spine 
disability, entitlement to an initial disability rating in 
excess of 50 percent for PTSD, and entitlement to a total 
rating for compensation purposes based on individual 
unemployability pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When the additional development is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After providing the notice and 
reviewing any response to the notice from the appellant, 
the Board will prepare a separate decision addressing 
these issues.

The appellant appeared at hearings held at the RO on 
October 1, 1996, and December 7, 1998.  Transcripts of 
those hearings have been associated with the record on 
appeal.


FINDINGS OF FACT

1.  In a November 1990 Board decision, entitlement to 
service connection for a scoliosis was denied and 
entitlement to service connection for a neck disorder was 
denied.

2.  Evidence associated with the record since the November 
1990 Board decision is so significant that it must be 
considered along with all the evidence of record in order 
to fairly decide the merits of the claim of entitlement to 
service connection for a spine disability.


CONCLUSIONS OF LAW

1.  The November 1990 Board decision that denied 
entitlement to service connection for scoliosis and for a 
neck disorder is final.  38 U.S.C. § 4004 (1988); 
38 C.F.R. § 19.104 (1990); currently 38 U.S.C.A. § 7104 
(West Supp. 2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence received since the November 1990 Board 
decision is new and material, and the appellant's claim of 
entitlement to service connection for a disability of the 
spine is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that 
a particular disease or injury resulting in current 
disability was incurred during active service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that 
a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 
(1998).  Alternatively, under 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself 
and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period), but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may 
be established under section 3.303(b) by (1) evidence of 
the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period 
may suffice.  Id.  

In a November 1990 decision, the Board denied the 
appellant's claims of entitlement to service connection 
for a neck condition and entitlement to service connection 
for scoliosis of the thoracic spine.  The appellant was 
notified of that decision.  That decision by the Board is 
final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 
(1990); see 38 U.S.C.A. § 7104 (West Supp. 2002); 
38 C.F.R. § 20.1100 (2002).  However, the law and 
regulations allow for reopening a claim, even if finality 
has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001); see 38 U.S.C. § 4004(b) (1988); 
38 C.F.R. § 19.194 (1990).

In order to determine whether new and material evidence 
has been presented, the Board looks to the last final 
disallowance of this claim.  Accordingly, the Board must 
look to the evidence added to the record since the 
November 1990 Board decision.  The evidence received after 
November 1990 is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently 
false or untrue, or it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).

In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does 
not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, 
it is important that there be a complete record upon which 
the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or 
disability.  Hodge, 155 F.3d at 1363.  

The Board has reviewed all of the additional evidence 
received herein since the November 1990 decision and 
concludes that there is evidence both new and material as 
it relates to the issue of entitlement to service 
connection for a spine disorder, and, therefore, the claim 
is reopened.  Private medical records from J. Z. M., M.D. 
(Dr. Z.) in 1989 and 1990, show treatment of the appellant 
for hydrocephalus and indicate a possible relationship 
between that disability and a spinal disability.

The records from Dr. M. are clearly "new" evidence, 
because they were not before the Board at the time of its 
November 1990 decision.  The Board also finds them to be 
material because they relate to a specific element of the 
appellant's claim that was essential to the November 1990 
decision.  The appellant's claim of entitlement to service 
connection was denied in November 1990 because there was 
no evidence of post-service treatment for a neck disorder 
or of a current back disability.  The new evidence shows 
that the appellant has been diagnosed with hydrocephalus 
that possibly resulted from trauma to or obstruction of 
his spine or spinal canal.  The new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a spine disorder has been submitted.  Thus, 
the Board reopens the claim for service connection for a 
spine disability and, as noted in the introduction, will 
undertake additional development on the issue of 
entitlement to service connection for a spine disability, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection 
for a spine disability is reopened, and, to this extent, 
the appeal is granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


